PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/001,522
Filing Date: 6 Jun 2018
Appellant(s): Nokia Solutions and Networks Oy



__________________
Michael S. Bentley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Jan 31, 2022 appealing from the Office Action mailed Nov 29, 2021.
Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated Nov 29, 2021 (“Nov Action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The Examiner has rejected independent claims 1 and 11 under 35 U.S.C. 103 as being unpatentable over Heng et al. (“Heng”), US Pat. Pub. No. US 2014/0359153, in view of Gallant et al. (“Gallant”), US Pat. Pub No. US 2011/0099284, and further in view of Nammi et al. (“Nammi”), US Pat. Pub No. US 2018/0324815. The examiner submits that the rejections of these claims are maintained in light of the reasons presented in the Nov Action and this Answer with respect to claims 1 and 11. 

(2) Response to Argument
In section 6 of the Appeal Brief filled Jan 31, 2022, Appellant makes several arguments as to why independent claims 1 and 11 are allowable over Heng, in view of Gallant, and Nammi. On pages 4-7 of the Appeal Brief, the Appellant makes the following arguments regarding independent claims 1 and 11. 
The appellant’s arguments are focused on:
 “The cited portions of Nammi merely disclose two different multi- antenna transmission techniques — transmitting the same information over different antennas (depicted with respect to a rank 1 transmitter) or transmitting different information over different antennas in parallel (depicted with respect to a rank 4 transmitter) — without any disclosure or suggestion that a multi-antenna transmitter uses both multi-antenna transmission techniques concurrently over a connection between a pair of endpoints. This is clearly depicted in FIG. 3 of Nammi". (Appeal brief, pp. 13); and 
" there is no disclosure or suggestion that the two different multi-antenna transmission techniques are used concurrently over a connection between a pair of endpoints; rather, Nammi repeatedly describes the two different multi-antenna transmission techniques as alternatives which may be used individually at any given time for transmission over a connection between a pair of endpoints". (Appeal brief, pp. 14).
The Examiner respectfully disagrees.
Regarding the first argument, Appellant argues that Nammi merely disclose two different multi- antenna transmission techniques — transmitting the same information over different antennas (depicted with respect to a rank 1 transmitter) or transmitting different information over different antennas in parallel (depicted with respect to a rank 4 transmitter) - without any disclosure or suggestion that a multi-antenna transmitter uses both multi-antenna transmission techniques concurrently over a connection between a pair of endpoints. 
The Examiner respectfully disagrees that Nammi does not teach “a multi-antenna transmitter uses both multi-antenna transmission techniques concurrently over a connection between a pair of endpoints” for the following reasons.
The examiner has given the claims their broadest reasonable interpretation consistent with the specification and the plain meaning within the art.  MPEP § 2111; Phillips v. AWH Corp., 415 F.3d 1303 75 USPQ2d 1321 (Fed. Cir. 2005); In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997). The Examiner interprets the claim term “concurrently” with the context of the redundantly transmitting messages concurrently with non-redundantly transmitting messages via the connection, as the redundantly transmitting messages and the non-redundantly transmitting messages are transmitted over the same connection or in the communication session between the transmitter and the receiver. In this case, the Examiner interprets the claimed “redundantly transmitting messages from a first subset of the plurality of streams over at least two paths of the plurality of paths via the connection concurrently with non- redundantly transmitting messages from a second subset of the plurality of streams over at least one of the plurality of paths via the connection”, as the redundantly transmitting messages and the non-redundantly transmitting message are transmitted over at least two paths of the plurality of paths via the same connection or the communication session between the transmitter and the receiver. 
Nammi [0035] is directed to the use of multiple input multiple output (MIMO) techniques between the transmitter and the receiver that are equipped with multiple antennas to improve the spectral efficiency of transmissions, thereby significantly boosting the overall data carrying capacity of wireless systems. [0037-0038] The common MIMO configurations used for various technologies are: (2×1), (1×2), (2×2), (4×2), (8×2) and (2×4), (2×8). For example, Fig. 2 shows the multi-antenna transmission in 4G systems for 8-antenna output ports including two input streams.
As explained in the Nov Action, Nammi [0039] Fig. 3 shows the rank of transmission in multiple antenna techniques, where the incoming data can split to be transmitted through multiple antennas in parallel between the transmitter and the receiver. In a Rank-1, the transmitter transmits all four antennas the same content (ABC, ABC, ABC, ABC) (i.e., redundantly transmitting messages) in parallel on all four antennas (i.e., four paths), and a Rank-4, different pieces of information (ABC, DEF, GHI, and JKL) (i.e., non-redundantly transmitting messages) are transmitted in parallel on all four paths. [0046] “where the rank is the number of different transmission data streams (layers) transmitted in parallel, or concurrently (in other words, the number of spatial layers), between the network node and the UE, as discussed above.” Furthermore, [0046] describes the receiver may feedback the rank indication to the network to select the transmission layer (as shown in Fig. 3) in downlink data transmission. Where, the same UE (receiver) may reports the indicator of rank value as “1” or changes the rank value to “2”, based on the UE experiences bad signal to noise ratio (SNR). [0050] describes “The performance of closed loop MIMO systems, for example the system described in FIG. 4, degrades at high UE speeds (e.g., a mobile device moving at high speeds). The result of UEs moving at high speeds results in the Doppler effect, whereby the Doppler shift occurs when the transmitter of a signal is moving in relation to the receiver. This relative movement shifts the frequency of the signal, such that it is perceived to be different at the receiver than at the transmitter. In other words, the frequency perceived by the receiver will differ from the frequency that was actually emitted by the transmitter. The performance degradation is severe when the signal to noise ratio (SNR) is high. If the rank in transmission is high, it is also the case that the SNR is high. For high rank systems, the impact due to mismatch between the transmitter and receiver channel qualities is severe.” [0058] “the network node determines whether the UE is moving at a high speed (high Doppler) or low speed (low Doppler). The network node can determine a Doppler metric (Dm) representative of the speed of the UE.” [0059] “Thus, the network node periodically determines whether the Doppler metric exceeds a threshold, and in response to that determination, uses an existing closed loop MIMO scheme, or initiates a change to use rank-1 transmissions.” 
Thus, it is clear that during the MIMO transmission, the network node changes the rank of transmission based on the signal to noise ratio (SNR) as a result of the UE’s moving speed. When the UE is moving at a high speed, and in response to that determination, initiates a change to use rank-1 transmissions. Therefore, Nammi teaches the network node transmits redundantly transmit messages with respect to a rank-1 and the non-redundantly transmit messages with respect to a rank-4 concurrently over the same connection between the network node and the UE, according to the CSI feedback by the UE.
	Regarding the second argument, as explained above, [0039, 0046, 0050-0053, 0059] the two different multi-antenna transmission techniques (i.e., the Rank-1, redundantly transmit messages and the Rank-4, non-redundantly transmit messages) are based on the CSI feedback by the UE, which provides an indication of the rank according to the signal to noise ratio as a result of UEs moving speed during the MIMO transmission between the transmitter (network node) and the receiver (UE). Thus, during the MIMO transmission, network node periodically determines whether the Doppler metric exceeds a threshold, and in response to that determination, initiates a change to use rank-1 transmissions [0059].
Lastly, Appellant argues why claims 3 and 13 are allowable over Heng in view of Gallant, Nammi, and Yu, claims 4 and 14 are allowable over Heng in view of Gallant, Nammi, Yu, and Dielissen, claims 5 and 15 are allowable over Heng in view of Gallant, Nammi, Yu, and Varotto, and claims 6-8 and 16-18 are allowable over Heng in view of Gallant, Nammi, Yu, Varotto, and Dielissen, claims 10, 20, 26-27, and 29-30 are allowable over Heng in view of Gallant, Nammi, and Baron, claims 28 and 31 are allowable over Heng in view of Gallant, Nammi, Baron, and Agarwal. Since the arguments with respect to these claims are rely on the arguments presented with regard to Nammi above, the examiner submits the rejections of these claims are maintained in light of the reasons presented in the Nov Action and this Answer with respect to claims 1 and 11.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PETER MAK/
Examiner, Art Unit 2413

Conferees:
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                        
/OUSSAMA ROUDANI/
Primary Examiner, Art Unit 2413                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.